Case: 10-20311     Document: 00511248789          Page: 1    Date Filed: 09/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                        September 29, 2010

                                     No. 10-20311                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



RUSSELL HAMNER,

                                                   Plaintiff - Appellant
v.

UNITED STATES OF AMERICA,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-1238


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Russell Hamner filed a pro se lawsuit against the United States for
violations of his First and Tenth Amendment rights.                  Hamner asserts the
government enacted tax laws under the Federal Insurance Contributions Act
and the Social Security Act, which by threat of imprisonment, compel “the
religious exercises of social care for the poor, needy, and helpless, and homeless.”
Hamner also submits that based on an allegedly uncertain reading of Article 1,


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20311   Document: 00511248789     Page: 2   Date Filed: 09/29/2010

                                 No. 10-20311

Section 8 of the Constitution, the government “contravened into an arbitrary
power via the Social [S]ecurity [A]ct; a power that is constitutionally reserved
to the Church.”
      Hamner appeals the district court’s dismissal of his suit. Largely for the
reasons stated in the magistrate judge’s thoroughly explained report and
recommendation, which was adopted by the district court, we AFFIRM.




                                       2